Citation Nr: 1713357	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than June 18, 2009 for the award of a 30 percent evaluation for bilateral pes planus with degenerative changes in the first metatarsophalangeal joint (MTP).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1989 to May 1992.  Among other awards, the Veteran received the Navy Unit Commendation and Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran a 30 percent evaluation for his bilateral pes planus with degenerative changes in the first MTP, effective June 18, 2009.  The Veteran appealed for an earlier effective date.  

The Board notes that in a May 2011 rating decision, the Veteran was granted a higher 50 percent evaluation for his bilateral pes planus with degenerative changes in the first MTP, effective January 21, 2010.  The Veteran is not appealing for a higher evaluation or an earlier effective date in connection with that decision.  

Pursuant to the Veteran's request, a hearing was scheduled for March 2017; he did not appear.  The request is thus deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

After the statement of the case was issued in March 2011, additional evidence was associated with the claims file.  As the record includes non-pertinent evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The Veteran was previously represented by James A. Bunker, agent.  The record shows that in August 2015 the Veteran executed a VA Form 21-22 in favor of the Disabled American Veterans.  The Board recognizes this change in representation.



FINDING OF FACT

There are no pending, unadjudicated claims for increase for bilateral pes planus with degenerative changes in the first MTP prior to June 18, 2009, and it is not factually ascertainable that the Veteran's bilateral pes planus was 30 percent disabling prior to June 18, 2009.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than June 18, 2009 for the award of a 30 percent evaluation for bilateral pes planus with degenerative changes in the first MTP have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by a July 2009 letter.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in July 2009 VA examination.  The resulting report was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board finds that the above examination and opinion is adequate for adjudication purposes.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Earlier Effective Date

The Veteran is seeking an effective date prior to June 18, 2009 for the award of a 30 percent evaluation for bilateral pes planus.  In particular, he asserts that the effective date should be July 19, 2005, the date he filed his previous claim for a higher evaluation for bilateral pes planus.  The Veteran initiated an appeal when his claim was denied.  When the Veteran requested a status update on his appeal, he said his representative told him that the appeal had been closed, because he did not appear for a VA examination.  The Veteran said that in response he submitted to VA a copy of the examination report and statement of the case.  Basically, the Veteran contends that the appeal he filed in connection with his July 2005 higher evaluation claim was still pending when he was awarded the 30 percent evaluation for bilateral pes planus; therefore, he is entitled to an effective date back to July 2005.  See November 2009 Notice of Disagreement and April 2011 VA Form 9.  

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110  and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R § 3.157.  See Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim at issue in the appeal was filed before these amendments, the prior regulatory provisions apply.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p)(2014); 3.155 (2014).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

Further, under 38 C.F.R. § 3.157(b)(1) (2014), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f) (2016).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200 (West 2014). 

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the statement of the case or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302 (West 2014).  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103 (West 2014).

The record shows that the Veteran initiated a claim for a higher evaluation for bilateral pes planus on July 19, 2005.  The claim was denied in an August 2006 rating decision.  The Veteran appealed that decision with a timely filed August 2006 NOD.  In April 2007, the RO issued a statement of the case (SOC).  No VA Form 9 was filed to perfect his appeal.  Thus, the August 2006 rating decision became final.  Thereafter, VA received a higher evaluation claim on June 18, 2009.  

After a careful review of the evidence, the Board finds that an earlier effective date is not warranted for the award of the 30 percent evaluation for bilateral pes planus.  The RO received the Veteran's claim for a higher evaluation on June 18, 2009.  Significantly, there are no pending, unadjudicated formal or informal claims for increase prior to June 18, 2009.  

Despite the Veteran's contention that his prior appeal was still pending, the evidence clearly shows that he did not file a VA Form 9 to perfect that appeal; thus, the August 2006 rating decision became final.  

The Board recognizes that the record includes VA treatment records prior to June 18, 2009 that were not addressed in the April 2007 SOC; however, none of those prior VA treatment records are relevant to the Veteran's bilateral pes planus.  

On the question of when entitlement arose, July 2009 is the earliest evidence showing that the Veteran met the criteria for a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).  The rating criteria requires that the Veteran's bilateral pes planus demonstrates severe disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  In this regard, during his a July 2013 VA examination, the examiner found significant hallux valgus deformity, thickened calluses, and degenerative changes related to his pes planovalgus alignment with increased load on the medial aspect of the foot given the hindfoot valgus and pronation and flattened arches of his feet.  

VA regulations provide that the effective date will be the date of receipt of claim (June 2009) or date entitlement arose (July 2009), whichever is later.  38 C.F.R. § 3.400(o)(1).  Although the later of the two dates is July 2009, the Board will not disturb the earlier assigned effective date of June 18, 2009 (the date of the claim), for the award of the 30 percent rating. 

Generally, the effective date can be no earlier than the date of receipt of the claim for increase.  The Board has considered the exception to that general rule, however, the evidence does not demonstrate that it was not factually ascertainable that the Veteran's service-connected bilateral pes planus was 30 percent disabling within the one year prior to June 18, 2009.  38 C.F.R. § 3.400(o)(2).  Indeed, the record does not show any relevant evidence within that timeframe that demonstrates the Veteran's bilateral pes planus manifested severe disability as described under the rating criteria.  Thus, an effective date earlier than June 18, 2009 is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  



ORDER

An effective date earlier than June 18, 2009 for the award of a 30 percent evaluation for bilateral pes planus with degenerative changes in the first MTP is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


